       Case 1:17-cv-08627-SHS-SN Document 343 Filed 12/31/18 Page 1 of 1

                               Pearl Cohen Zedek Latzer Baratz LLP
                               Veronica Mullally Muñoz, Senior Partner | VMunoz@PearlCohen.com | 646-878-0881


                                                                                       December 31, 2018
VIA ECF

Hon. Sidney H. Stein U.S.D.J.
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

                              RE:      Broker Genius, Inc. v. Seat Scouts et al.
                                       (Case No. 1:17-cv-08627-SHS-SN)

Dear Judge Stein:

        We represent Plaintiff Broker Genius, Inc. in the above-referenced litigation. In
preparation for trial, beginning on January 2, 2019 in Courtroom 23A, we are writing to
respectfully request the allowance of laptops, tablets, smartphones and the additional allowance
of a mobile printer for the following attorneys.

  ATTORNEY                                             DEVICE(S)

      1. Veronica M. Munoz                             Laptop, tablet, smartphone
      2. Daniel J. Melman                              Laptop, tablet, smartphone
      3. Miriam Kurien Tyrell                          Laptop, tablet, smartphone, mobile printer
      4. Nathan D. Renov                               Laptop, tablet, smartphone
      5. Ari Farkas                                    Laptop, tablet, smartphone

        Plaintiff hereby respectfully requests that the Court issue an Order, in the form attached
hereto, permitting the allowance of laptops, tablets, smartphones, and a mobile printer for the
attorneys listed above from January 2, 2019 until January 16, 2019.


                                                Yours sincerely,

                                                /s/ Veronica Mullally Muñoz

                                                Veronica Mullally Muñoz
                                                Pearl Cohen Zedek Latzer Baratz LLP


Encl.
CC: Counsel of record (via ECF)
